--------------------------------------------------------------------------------

Exhibit 10.5

CONSULTING AGREEMENT


This Consulting Agreement (the "Agreement") is by and between RICK’S CABARET
INTERNATIONAL, INC., a Texas corporation ("Rick’s") and DENNIS DEGORI
("Consultant" or “DeGori”), a Nevada resident.


W I T N E S S E T H:


WHEREAS, the parties entered into an Asset Purchase Agreement dated April 17,
2008, as subsequently amended (the “Asset Purchase Agreement”), between the
Buyer, Rick’s, DI Food and Beverage of Las Vegas, LLC, a Nevada limited
liability company (the “Seller”) and Harold Danzig (“Danzig”), Frank Lovaas
(“Lovaas”) and DeGori pursuant to which Buyer will acquire substantially all of
the assets of Seller in accordance with the terms and conditions thereof (the
“Transaction”); and


WHEREAS, as part of the Asset Purchase Agreement, Rick’s required that DeGori
enter into a Non-Competition Agreement (“Non-Competition Agreement”) as a
condition to Buyer and Rick’s entering into the Transaction; and


WHEREAS, as a further part of the Asset Purchase Agreement and the entering into
the Non-Competition Agreement, Rick’s desires for Consultant to provide
management consulting services to Rick’s; and


WHEREAS, as a further part of the Asset Purchase Agreement and the entering into
the Non-Competition Agreement, DeGori desires to provide consulting services as
provided for herein to Rick’s.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Service.  Rick’s hereby engages Consultant and Consultant hereby
accepts engagement with Rick’s upon the terms and conditions hereinafter set
forth.


2.           Duties.


(a)  Subject to the power of the Chief Executive Officer of Rick’s, Consultant
will serve Rick’s as a Nightclub Management Consultant. In general, the scope of
the Consultant’s duties shall be to provide advice, direction and assistance to
Rick’s with respect to (a) improving club earnings; (b) formulating
recommendations for new systems and procedures to improve club revenues and day
to day club operations; (c) evaluating and targeting for reduction of club
operational expenses; (d) evaluating club operations through onsite inspections
and analysis and providing reports thereon; (e) improving day to day customer
service; (f) improving day to day customer relationships; and (g) increasing
market awareness of the name “Rick’s”.  The nature and content of any actions,
reports, decisions or obligations undertaken in connection with the advice or
assistance provided by the Consultant are solely the obligation of Rick’s.


 
Consulting Agreement - Page 1

--------------------------------------------------------------------------------

 


(b)  It is understood by and between the Parties that Consultant will provide
services to Rick’s as set forth above, but that these services shall not require
Consultant to have the duties or obligations of an employee of Rick’s with
respect to scheduling or reporting to anyone other than Rick’s Chief Executive
Officer.  It is further understood that Consultant operates, owns, owns an
interest in and/or provides services for other nightclub/adult entertainment
establishments inside and outside the State of Nevada.  As such, while
Consultant will use his best efforts to provide services to Rick’s under this
Agreement, it is understood that he shall not be required to have a set
schedule, to provide services at any location without prior notification of at
least seven days, to consult over holidays or to otherwise be required to
unreasonably provide services to Buyer to the exclusion of his other business
obligations.


3.            Term.  Subject to the terms and conditions hereof, the term of
engagement of Consultant will be twelve (12) months from the execution hereof
and will terminate on September 4, 2009 (the “Term”), unless earlier terminated
by either party pursuant to the terms hereof.


4.            Compensation and Benefits During the Engagement Term.
 
  
(a)
Compensation.  Rick’s shall pay to Consultant eighteen (18) equal monthly
payments of $7,407.38 per month for a total amount equal to $133,333 for the
Term of this Agreement.  The consulting fee shall be due on the 15th day of each
month with the first payment due October 15, 2008.



 
(b)
Expenses.  If previously approved in writing by Rick’s Chief Executive Officer,
Rick’s will reimburse Consultant for any out of pocket expenses reasonably and
necessarily incurred by the Consultant in rendering services required under this
Agreement.  Consultant will be required to provide a detailed statement and
reasonable documentation to Rick’s prior to any reimbursement.



 
(c)
Intellectual Property.  It is agreed by the Parties that all intellectual
property rights and other intangible assets, including, without limitation,
tradenames, trademarks, servicemarks, corporate names, logos and any existence
or possible combination or derivation of any and all of the same during the term
of this Agreement shall remain the sole property of Rick’s.



5.            Termination.  This Agreement and the engagement created hereby
will terminate upon any of the following events:


 
(a)
Disability.  Rick’s shall have the right to terminate the engagement of the
Consultant under this Agreement for disability in the event Consultant suffers
an injury, illness, or incapacity of such character as to substantially disable
him from performing his duties without reasonable accommodation by Rick’s
hereunder for a period of more than sixty (60) consecutive days upon Rick’s
giving at least thirty (30) days written notice of termination.



 
(b)
Death.  This Agreement will terminate on the Death of the Consultant.

 
Consulting Agreement - Page 2

--------------------------------------------------------------------------------


 
 
(c)
Breach of Non-Competition Agreement.  Rick’s may terminate this Agreement for
any breach of the Non-Competition Agreement executed simultaneously herewith
between Rick’s, Buyer and Consultant.

 
(d)
With Cause.  Rick’s may terminate this Agreement for cause defined as:



(i) embezzlement or wrongful diversion of funds of Rick’s or any of its
affiliates;
(ii) Abandonment by Consultant of his responsibilities and duties as set forth
herein, provided Consultant’s responsibilities and duties are reasonable and
consistent with Paragraph 2 (b) above;
(iv) other material breach of this Agreement by Consultant that remains uncured
for a period of at least ten (10) days following written notice from Rick’s; or
(v) conviction of Consultant with entry of a plea of nolo contendre or
equivalent plea of a felony in a court of competent jurisdiction, or any other
crime or offense involving moral turpitude.


 
(e)
Without Cause.  Consultant may terminate this Agreement without cause; and



 
(f)
Without Cause by Rick’s.  Rick’s may terminate this Agreement without cause.  In
the event that Rick’s terminates this Agreement without cause, then the
Non-Competition Agreement shall terminate contemporaneously, provided, however,
that in no event can the Non-Competition Agreement be terminated less than six
months after the date of the Transaction, regardless of whether Rick’s
terminates this Agreement without cause less that six months from the date of
the Transaction.



In the event that this Agreement and the engagement created hereby terminates
pursuant to Section 5(a), (b), (c), (d), (e) or (f) above, then Rick’s shall not
be obligated to make any further payment under this Agreement to the Consultant.


6.           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement will not operate or be construed as a waiver of
any subsequent breach by any party.


7.           Costs.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party will be entitled
to reasonable attorney's fees, costs and necessary disbursements in addition to
any other relief to which he or it may be entitled.


8.           Notices.  Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other will be deemed to have been duly given if given in writing and personally
delivered or within two days if sent by mail, registered or certified, postage
prepaid with return receipt requested, as follows:


 
If to Rick’s:
Rick’s Cabaret International, Inc.

10959 Cutten Road
Houston, Texas 77066
Attention: Eric Langan, President
 
 
If to Consultant:
Dennis DeGori

________________________________
________________________________
 
 
Consulting Agreement - Page 3

--------------------------------------------------------------------------------

 
 
9.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties regarding the subject matter hereof, and supersede all prior
agreements and understanding, both written and oral, among the parties, or any
of them, with respect to the agreement of DeGori consulting with Rick’s.


10.           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
this Agreement, such provision will be fully severable and this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.  Furthermore, in lieu of
such illegal, invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.


11.           Captions.  The captions in this Agreement are for convenience of
reference only and will not limit or otherwise affect any of the terms or
provisions hereof.


12.           Gender and Number.  When the context requires, the gender of all
words used herein will include the masculine, feminine and neuter and the number
of all words will include the singular and plural.


13.           Counterparts and Facsimiles.  This Agreement may be executed in
multiple counterparts and in any number of counterparts, each of which shall be
deemed an original but all of which taken together shall constitute and be
deemed to be one and the same instrument and each of which shall be considered
and deemed an original for all purposes.  This Agreement shall be effective with
the facsimile signature of any of the parties set forth below and the facsimile
signature shall be deemed as an original signature for all purposes and the
Agreement shall be deemed as an original for all purposes.


14.           Law Governing Non-Competition Agreement.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Nevada,
without regard to principles of conflict of laws.  In any action between the
Parties, each of the Parties consents to the exclusive jurisdiction and venue of
the federal and state courts located in Clark County, Nevada.


15.           Contract Terms to be Exclusive.  This Agreement contains the sole
and entire agreement between the parties and shall supersede any and all other
agreements between the parties with respect to the agreement of DeGori
consulting with Rick’s.


16.           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.


 
Consulting Agreement - Page 4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the day and year first above written.





 
RICK’S CABARET INTERNATIONAL, INC.:
             
By:
/s/ Eric Langan
   
Eric Langan, President
   
Dated: 9-4-08
             
CONSULTANT:
       
By:
/s/ Dennis DeGori
   
Dennis DeGori
   
Dated: 9-4-08




Consulting Agreement - Page 5

--------------------------------------------------------------------------------